STEVENS, Circuit Judge
(concurring).
The unarticulated premise for petitioner’s argument is that a federal court of appeals should not countenance a collateral attack on a final judgment of a state court unless the claimed error is súfficiently fundamental to warrant evenhanded, retroactive application to other final judgments. I find myself in basic agreement with that premise, but Judge Sprecher has plainly demonstrated that the rule of the Pugh case should not be applied retroactively. Thus, the logic of my position forces me to acknowledge that I would have sided with Judge Kiley, if I had been presented with the Pugh issue as an original proposition. I do not believe that the difference between the federal government’s method of preserving an informer’s anonymity, as approved by the Supreme Court in Jones v. United States, 362 U. S. 257, 271-273, 80 S.Ct. 725, 4 L.Ed.2d 697 (see, also dissenting opinion by Mr. Justice Douglas at p. 273, 80 S.Ct. at p. 737), and the method employed by the State of Illinois, is of sufficient importance to justify requiring the states to follow the federal procedure.